Citation Nr: 0739121	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation for residuals of low back 
strain in excess of 10 percent from January 21, 2003 to 
December 5, 2006. 

2.  Entitlement to an evaluation for residuals of low back 
strain in excess of 40 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in connection with this case.  The hearing was 
scheduled and conducted by the undersigned Veterans Law Judge 
(VLJ) in May 2006.  The veteran and the veteran's spouse 
testified at that time and the hearing transcript is of 
record.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2006, but was subsequently remanded 
to the Waco RO for additional development.  The case is now 
before the Board for final appellate consideration.  

The Board notes that the veteran testified that he had to 
quit his job due to his service-connected back injury.  The 
Board refers back to the RO the issue of total disability 
based on individual unemployability (TDIU).  The RO should 
take any appropriate action.


FINDINGS OF FACT

1.  From January 21, 2003, the veteran's service-connected 
low back strain was manifested by complaints of severe low 
back pain with pain on motion and reduced activity due to the 
pain; it was also manifested by objective clinical findings 
of stiffness, moderate spasm, and moderate limitation of 
motion taking into account the effects of pain on motion.

2.  From September 28, 2004, the veteran's service-connected 
low back strain was manifested by complaints of severe low 
back pain with pain on motion and reduced activity due to the 
pain; it is also manifested by objective clinical findings of 
tenderness and guarding, restriction of lumbar spine motion 
to 20 degrees, with pain from 15 to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not 
higher, for low back strain from January 21, 2003 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003). 

2.  The criteria for an evaluation of 40 percent, but not 
higher, for low back strain from September 28, 2004 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5237 (effective September 26, 2003).  
 
3.  The criteria for an evaluation in excess of 40 percent 
for low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003), Diagnostic Code 
5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the RO should have 
retroactively applied his current disability rating to the 
date of his original increased rating claim in January 2003.  
The Board notes that the veteran was originally granted 
service connection for residuals of a low back strain in 
January 1991.  The RO evaluated the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 as a non-
compensable disability, effective October 12, 1991.  

The veteran then filed an increased rating claim in January 
2003.  In September 2003, the RO granted the veteran's claim 
and evaluated his low back disability under the same 
diagnostic code as 10 percent disabling, effective January 
21, 2003.  A post-remand rating decision dated April 2007 
increased the veteran's disability rating, and evaluated his 
low back disability as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, effective December 5, 2006.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.
The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but rather, 
findings must be sufficiently characteristic to identify the 
disease and the resulting disability, and coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past noted that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay testimony, however, is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The September 2003 rating decision on appeal evaluated the 
veteran's low back disability as low back strain under 
Diagnostic Code 5295.  A subsequent April 2007 rating 
decision evaluated the veteran's low back disability as a low 
back strain under Diagnostic Code 5237 and the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula).  

Regulations in Effect Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, which set 
forth the diagnostic code for lumbosacral strain, provided 
that a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation 
was warranted for a lumbosacral strain with characteristic 
pain on motion.  

Diagnostic Code 5292, which set forth the diagnostic code for 
lumbar spine limitation of motion, provided that a 40 percent 
evaluation was warranted for severe limitation of motion of 
the lumbar spine, while a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine.  A 10 
percent evaluation was warranted for slight limitation of 
motion of the lumbar spine.

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for intervertebral disc 
syndrome (IVDS), provided that a 60 percent evaluation 
required pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 10 percent evaluation was 
assigned for mild intervertebral disc syndrome, while a non-
compensable evaluation was assigned for intervertebral disc 
syndrome which was post-operative, cured.

Under the September 23, 2002 amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating remained the highest available rating and 
was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past 12 months.  A 
10 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

The Board notes that the September 2002 amendments did not 
change the criteria under Diagnostic Code 5292 or 5295.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2007).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2007).

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2007).

Facts and Analysis

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence of record in this 
case.  The Board notes that the veteran has submitted 
numerous post-service private and VA treatment records in 
support of the current claim.  The bulk of these records, 
however, are unrelated to the current claim and deal with the 
veteran's treatment for non-service-connected conditions.

The first pertinent VA treatment note is dated June 2003.  
The veteran was afforded a Compensation and Pension 
Examination (C&P) in connection with the current claim.  The 
Board notes that the normal range of motion for the 
thoracolumbar spine on forward flexion is 90 degrees and 30 
degrees on extension.  The normal ranges of motion on lateral 
flexion and rotation are 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.  

During the June 2003 VA C&P examination, the veteran reported 
nearly constant moderate to severe low back pain which lasted 
in duration anywhere from minutes to hours.  The veteran 
described sharp to dull, largely localized pain which was 
worse with strenuous activity such as walking too long or 
using stairs.  The veteran also admitted that he obtained 
some relief by taking Advil and resting.

Upon physical examination, the examiner found the veteran's 
spine, limbs, posture, gait, head position, spine curvature, 
symmetry of appearance, and rhythm of spinal motion to be 
within normal limits.  Additionally, the examiner indicated 
that the veteran's range of motion of the thoracolumbar spine 
was normal.  Specifically, the examination showed 80 degrees 
of forward flexion with some stiffness and discomfort at 70 
to 80 degrees.  The examiner interpreted the range of motion 
on extension, lateral flexion, and rotation to be 30 degrees.  
The examiner noted painful motion on extension, lateral 
flexion, and rotation at 20 to 30 degrees.
The examiner observed that the affects of the veteran's low 
back disorder produced moderate impact on activities of daily 
living, but found no evidence of additional functional loss 
due to fatigue, weakness, lack of endurance following 
repetitive use, or during flare-ups.  Similarly, the examiner 
found no evidence of neurological deficiencies or muscle 
spasm.  X-rays of the lumbosacral spine taken at that time 
were interpreted to be normal.  The examiner diagnosed the 
veteran as having a remote lumbar strain as well as chronic 
and mechanical low back pain. 
A VA treatment note dated January 2004 reveals that the 
veteran sought care for elevated triglycerides.  The treating 
physician listed the veteran's various ailments, including 
lumbardosis, and prescribed Flexeril to the veteran at that 
time.

On September 28, 2004, the veteran reported that his back had 
been giving him significant trouble for the past few months.  
The veteran provided a medical history in which he admitted 
to having occasional neuropathic pain down the right leg.  He 
also indicated that his occupation required significant 
manual labor, but that he had been stretching and exercising 
regularly with his wife.  He reported experiencing some 
relief with Tylenol and Ibuprofen, but that for the past 
three to four months, these medications were less effective 
since there were changing symptoms.  The examiner noted no 
evidence of bowel or bladder problems or sensory or motor 
deficits.   

Upon physical examination, the examiner noted no obvious 
abnormalities in the veteran's back.  However, the examiner 
did find evidence of moderate spasm of the lumbar 
paravertebral muscles and moderate pain on rotation.  The 
examiner observed no evidence of pain with axial loading, 
superficial palpitation, or pseudorotation, and no evidence 
of fluctuance, crepitus, or erythema.  The examiner diagnosed 
the veteran as having chronic low back pain.  He prescribed 
Etodolac for pain control, encouraged the veteran to lose 
weight, engage in aerobic exercise, and continue with the 
back exercises.

This evidence shows a material worsening of the veteran's 
condition and prompted the Board to remand the case for 
additional medical examinations, which were conducted by VA 
in December 2006.  The content of these examinations will be 
discussed in greater detail below.  But, following the 
December 2006 examinations, which confirmed the veteran's 
worsening condition, the RO assigned a 40 percent disability 
evaluation.  However, the Board finds that a 40 percent 
evaluation is warranted as of September 28, 2004.  The Board 
acknowledges that although the veteran reported at that time 
that his back had been giving him significant trouble for a 
period of months, the September 28, 2004 treatment record is 
the first clear evidence that the veteran's condition had 
worsened.   

Approximately one year later, in September 2005, the veteran 
reported right flank pain which started two weeks prior after 
lifting a heavy sofa.  The VA examiner indicated that the 
veteran reported no other symptoms at that time.  The 
impression was flank pain.

The veteran presented with right heel pain and bruising as 
well as back pain in January 2006 after a slip-and-fall 
accident outside of his apartment.  The examiner described 
the veteran's gait as impaired, but noted that the veteran 
walked without aid, even though the veteran stated he felt 
"unsteady."  The examiner ordered a right ankle x-ray at 
that time, but no additional treatment was rendered on the 
veteran's back.

In May 2006, the veteran sought assistance after having 
difficulty controlling his diabetes.  The veteran reported 
foot pain and low back pain that "comes and goes."  The 
veteran's VA primary care physician noted at that time that 
she had not seen the veteran "in over three years."  The 
physician noted an undated computed tomography (CT) scan of 
the lumbar spine in which the veteran showed a possibly 
herniated disc at L5-S1.  No further treatment for the 
veteran's low back pain was rendered during this visit.

The veteran and the veteran's spouse also testified before 
the undersigned Veterans Law Judge in May 2006.  The veteran 
testified at that time that he had to quit his job in floor 
tile installation because he experienced sharp back pain 
which prohibited him from lifting and carrying items.  The 
veteran also indicated that he had difficulty sleeping 
because of his back pain, and that he was no longer able to 
play with his children as a result of his disability.  The 
veteran testified that he was unable to squat, and that his 
back pain was exacerbated by driving, and using stairs.  The 
veteran further testified that "pretty much everything 
aggravates my back."  The veteran's spouse testified that 
she did the majority of the housework and that she had to 
assist the veteran in completing activities of daily living.  
She also indicated that the veteran's low back pain was 
exacerbated by standing.

The Board notes that the issue of an increased rating for the 
veteran's low back strain was previously before this Board in 
August 2006.  At that time, the undersigned Veterans Law 
Judge remanded this issue to the RO for additional 
development in the form of current orthopedic and 
neurological C&P examinations.

VA administered those examinations in December 2006.  During 
the orthopedic examination, the veteran described constant, 
sharp, low back pain which ranged in intensity on a scale of 
eight or nine out of ten.  The veteran reported periods of 
flare-up which were caused by walking or standing too long.  
The veteran indicated that he obtained some relief by using 
Ibuprofen, hot pads, hot baths, or rest.  Additionally, the 
veteran reported having pain in both legs and a history of 
monthly falls.  The veteran also admitted that he used a cane 
and occasionally, a back brace.  The veteran stated that he 
had been unemployed for two years, and that his wife assisted 
him in activities of daily living such as dressing and 
bathing.

Upon physical examination, the examiner noted that the 
veteran was an obese male in mild acute distress due to low 
back pain.  The examiner tested the range of motion of the 
thoracolumbar spine and concluded that veteran's forward 
flexion was limited to 20 degrees, with pain from 15 to 20 
degrees.  Extension was 15 degrees, with pain from 10 to 15 
degrees.  The examiner interpreted lateral flexion to be 25 
degrees, with pain from 20 to 25 degrees, while rotation was 
interpreted to be 15 degrees, with pain from 10 to 15 
degrees.

The examiner noted no evidence of change or additional 
limitation upon repetitive use.  There was also no evidence 
of spasm, scoliosis, kyphosis, or reverse lordosis noted, but 
the examiner observed local tenderness and guarding.  A CT 
scan of the lumbar spine taken in February 2006 showed normal 
disc joints at L3-L4 and L4-L5.  There was, however, minimal 
disc bulging at L5-S1, which caused minimal stenosis of the 
neural foramina bilaterally.  Questionable impingement of the 
adjacent nerve root sheath by the disc was also noted.  The 
examiner diagnosed the veteran as having lumbosacral strain.   

After the completion of the orthopedic examination, the 
veteran was afforded a neurological C&P examination, also in 
December 2006.  The examiner noted the veteran's longstanding 
history of low back pain, and he reviewed the February 2006 
CT results.  The examiner noted that the veteran's low back 
pain could not be linked to a finding of significant 
degenerative joint disease or disc herniation.  Upon physical 
examination, the examiner noted that the veteran's motor 
strength was 5/5 without drift and with normal tone.  The 
examiner observed that the veteran used a cane and that his 
gait was labored and antalgic due to bilateral foot and back 
pain.  The veteran's reflexes were 2/5, but clearly muted in 
the Achilles reflexes bilaterally.   

The examiner subsequently diagnosed the veteran as having 
mechanical low back pain.  He found no evidence of current or 
past lumbar radiculopathy.  The examiner linked the veteran's 
foot pain and numbness to his diabetes, and expressly noted 
that "I do not find evidence of a neurogenic etiology of the 
patient's mechanic low back pain."  In a March 2007 addendum 
to the neurological examination, the same examiner indicated 
that he reviewed the claims file.  He further stated:

Regards the bulging disc, I do not 
believe that this is related to the 
lumbosacral strain.  I believe that 
such findings are the result of the 
chronic wear and tear of physical 
activity upon the discs.  I believe 
that the bulging discs are 
asymptomatic. . . . Lumbosacral strain 
is, as I understand it, is a self 
limited condition.  The patient has 
what appears to be mechanical low back 
pain.  There does not appear to be a 
neurogenic etiology to this complaint, 
not [sic] is there significant 
degenerative change to account for the 
pain.

In evaluating the veteran's orthopedic disability in light of 
the old criteria, the Board finds that there is a basis for a 
higher evaluation than 10 percent for the period from January 
21, 2003.  Pursuant to Diagnostic Code 5295, the Board finds 
that the veteran does not demonstrate a marked limitation of 
forward bending, positive Goldthwaite's sign or abnormal 
mobility on forced motion to justify a 40 percent rating.  He 
had some limitation of motion on forward flexion, which the 
examination report from June 2003 recorded as 80 degrees, 
with discomfort starting at 70 degrees.  However, it was not 
characterized as a marked limitation, nor can it be 
characterized as such since normal range of motion is to 90 
degrees.  Moreover, there was no report of abnormal mobility, 
no evidence of a positive Goldthwaite's sign, and the 
examiner determined that the range of motion was normal.  X-
rays of the lumbosacral spine taken in June 2003 were 
interpreted to be normal.  Similarly, there is no competent 
medical evidence of record to show that the veteran 
experienced muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position to 
justify a 20 percent rating.

Diagnostic Code 5293 set forth the rating criteria for 
intervertebral disc syndrome (IVDS) prior to September 26, 
2003 and Diagnostic Code 5243 set forth the criteria 
thereafter.  Although there is evidence of diminished 
reflexes at the time of the December 2006 C&P neurological 
examination, there is no current disability that has been 
linked to the veteran's service-connected disability by 
competent medical evidence.  A CT scan of the lumbar spine 
taken in February 2006 showed normal disc joints at L3-L4 and 
L4-L5.  There was, however, minimal disc bulging at L5-S1, 
which caused minimal stenosis of the neural foramina 
bilaterally.  The orthopedic C&P examiner subsequently 
diagnosed the veteran as having lumbosacral strain.  The 
Board acknowledges that the veteran experienced neuropathic 
pain down his right leg, but the examiner who conducted the 
December 2006 neurological C&P examination attributed these 
symptoms to the veteran's diabetes, not his service-connected 
back disability.  Moreover, the Board acknowledges that the 
veteran has a bulging disc, but the VA neurologist indicated 
in the March 2007 addendum that the bulging disc was 
asymptomatic and not related to the veteran's service-
connected back disability.  Accordingly, the criteria set 
forth in Diagnostic Codes 5293 and 5243 are not for 
application in this case.

The Board has also considered the veteran's disability for an 
evaluation under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a.  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

The evidence of record demonstrates that the veteran did have 
moderate limitation of motion of the lumbar spine sufficient 
to warrant the assignment of a 20 percent evaluation under 
Diagnostic Code 5292.  As noted during the June 2003 C&P 
examination, the veteran had stiffness and discomfort on 
forward flexion at 70 degrees and painful motion on 
extension, lateral flexion, and rotation at 20 degrees.  The 
Board notes that the veteran lost only 20 degrees of forward 
flexion due to pain, which at most, warrants a 10 percent 
disability evaluation.  However, the Board concludes that the 
findings of painful motion starting at 20 degrees on 
extension, lateral flexion, and rotation more nearly 
approximated the criteria for a 20 percent disability 
evaluation based on moderate limitation of motion of the 
lumbar spine.  

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
veteran's case prior to September 26, 2003 or thereafter.

Under the old regulations, an evaluation in excess of 40 
percent was contemplated only in certain circumstances, none 
of which are met here.  For example, Diagnostic Code 5285 
assigned a 60 percent evaluation for residuals of vertebral 
fracture without cord involvement; abnormal mobility 
requiring neck brace.  A 100 percent evaluation was 
contemplated for residuals of vertebral fracture with cord 
involvement, bedridden, or requiring long leg braces.  The 
Board finds no medical evidence of record of a vertebral 
fracture or residuals thereof contained in the claims file.

Prior to September 26, 2003, Diagnostic Code 5286 
contemplated a 60 percent evaluation for complete bony 
fixation (ankylosis) of the spine at a favorable angle, while 
a 100 percent evaluation was contemplated for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Under Diagnostic Code 5289, a 50 percent evaluation 
was assigned for unfavorable ankylosis of the lumbar spine.  
As noted above, the Board finds no medical evidence of record 
of ankylosis contained in the claims file. 

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a higher rating.  Upon VA examination in December 2006, the 
veteran's range of motion for forward flexion of the lumbar 
spine was only to 20 degrees.  The RO increased his 
evaluation to 40 percent based on this finding under 
Diagnostic Code 5237.  Given the evidence of record, a 
disability evaluation in excess of 40 percent under 
Diagnostic Code 5237 is not warranted because there is no 
medical evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The veteran's pain is contemplated in his current 40 percent 
disability evaluation, which is the maximum rating available 
for limitation of motion under Diagnostic Code 5237.  There 
is no objective clinical indication that the veteran's 
symptoms result in functional limitation to a degree that 
would support a higher rating under the criteria in effect 
prior to September 26, 2003.  In fact, pain was contemplated 
in awarding the 20 percent disability evaluation under 
Diagnostic Code 5292.  

For all the foregoing reasons, the Board finds that a 20 
percent evaluation from January 21, 2003 and a 40 percent 
evaluation from September 28, 2004 are proper, and that the 
criteria for an evaluation in excess of 40 percent have not 
been met.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
low back strain that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated February 2003 informed the veteran of the 
type of evidence needed to substantiate his increased rating 
claim as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in April 2004.  This letter informed the 
veteran of the type of evidence needed to substantiate his 
claim as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
letter notified the veteran of the status of his appeal and 
contained information about the evidence received by the RO 
in support of the claim.  The letter also informed the 
veteran that he should submit to VA any relevant evidence in 
his possession.

While the RO's April 2004 letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any Agency 
of Original Jurisdiction (AOJ) action or decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based, and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
increased rating claim.  Moreover, after the notice was 
provided, the case was readjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in April 2004 and April 2007.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and he was also provided with notice, 
via an April 2006 letter from the RO, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The claim was thereafter 
readjudicated by way of an April 2007 SSOC. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran has been afforded multiple C&P 
examinations in connection with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

A 20 percent evaluation, but not higher, for residuals of low 
back strain from January 21, 2003 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A 40 percent evaluation, but not higher, for residuals of low 
back strain from September 28, 2004 is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.
   
An evaluation in excess of 40 percent for residuals of low 
back strain is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


